Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 09/04/2020.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 12/09/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    376
    465
    media_image1.png
    Greyscale
4. Claims 1-4, 8-13, 18, and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Geyer (US 7994789 A1).
Regarding independent claim 1, Geyer (US 7994789 A1) teaches, A winding of an antenna of a metal detector (line 16, column 1; figure 3 and 4), the winding comprises multi-turn wire (elements 17 and 19, figure 4) with both ends connected to the metal detector (figure 4); and at least one resistive component (element 25, figure 4) for connecting (element 27, figure 4) a first part (element 17) of the winding to a second part of (element 19) the winding, wherein the first 
It is well known in the art that an electrical system with two energy storage elements (a capacitor and an inductor) and a resistor which dissipates energy, is described by a second order differential equation and critical damping condition, damping factor are adjusted to minimize ringing, overshoot and rise time (https://courseware.ee.calpoly.edu/emeritus/jbreiten/EE241/241_Narrative8_rev4.pdf; please see attached document cited as evidence).

Regarding dependent claim 2, Geyer (US 7994789 A1) teaches the winding of claim 1.
Geyer further teaches, wherein the winding comprises a first winding in series with a second winding (figure 4), the both ends refer to one end of the first winding connected to the metal detector, and another end of the second winding connected to the metal detector (figure 4).

Regarding dependent claim 3, Geyer (US 7994789 A1) teaches the winding of claim 1.
Geyer further teaches, wherein the resistive component comprises a resistor in series with a capacitive component or inductive component (figures 2, 3).

Regarding dependent claim 4, Geyer (US 7994789 A1) teaches the winding of claim 1.
Geyer further teaches, wherein the first part and the second part are positioned in one of the following configurations: a) the first part or the second part is at one of the both ends 

Regarding dependent claim 8, Geyer (US 7994789 A1) teaches the winding of claim 1.

    PNG
    media_image1.png
    376
    465
    media_image1.png
    Greyscale
Geyer further teaches, the winding as a first receive winding, further comprising a second receive winding, and the first receive winding and the second receive winding are connected in series, and the at least one resistive component is connected in parallel with the first receive winding or the second receive winding (please see figure 4).

Regarding dependent claim 9, Geyer (US 7994789 A1) teaches the winding of claim 1.
Geyer further teaches the winding as a first transmit winding, further comprising a second transmit winding, and the first transmit winding and the second transit winding are connected in series, and the at least one resistive component is connected in parallel with the first winding or the second winding (please see figure 4, it is common knowledge to use the coil either as a transmit or receive or a transceiver).
 
Regarding dependent claim 10, Geyer (US 7994789 A1) teaches the winding of claim 9.
Geyer further teaches, wherein the first transmit winding, and the second transmit winding are tightly mutually coupled with a coupling constant k12 of at least 0.8 (It is common knowledge that coupling constant is a function of mutual inductance between the coils which is an adjustable design parameter).
Regarding dependent claim 11, Geyer (US 7994789 A1) teaches the winding of claim 10.
Geyer further teaches, wherein there is a gap between the first transmit winding, and the second transmit winding (figure 5).

Regarding dependent claim 12, Geyer (US 7994789 A1) teaches the winding of claim 9.
Geyer further teaches, wherein the first winding has at least part of its cross-sectional winding profile with a first cross-sectional axis longer than a second cross-sectional axis by at least a factor of 3  (figure 5).

Regarding dependent claim 13, Geyer (US 7994789 A1) teaches the winding of claim 9.
Geyer further teaches, wherein the first transmit winding, the second transmit winding, or both, is a monolayer winding (figure 5, lines 9-18, column 2).

Regarding dependent claim 18, Geyer (US 7994789 A1) teaches the winding of claim 1.
Geyer further teaches, wherein the winding is a winding of a receive coil of the metal detector, wherein the resistive component comprises a resistor in series with a capacitive component or inductive component for connecting a first part of the winding to a second part of the winding (figure 2, 3). 

Regarding dependent claim 20, Geyer (US 7994789 A1) teaches the winding of claim 19.
Geyer further teaches, wherein the resistive component (element 25) is further configured to damp high order resonances within the receive coil itself (element 31, figure 4), .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Geyer (US 7994789 A1) and in view of Rudakov et al (US 2005/0116714 A1).
Regarding dependent claims 5 and 6, Geyer (US 7994789 A1) teaches the winding of claim 1.

    PNG
    media_image2.png
    645
    440
    media_image2.png
    Greyscale
Geyer fails to teach the limitations of claims 5 and 6.
Rudakov et al (US 2005/0116714 A1) teaches, Preferably, the Q-factor changing means comprises a variable impedance unit which combines with the probe coil to form a tank resonant circuit that is capable of receiving powerful RF pulses applied to the probe from the output of a transmitter, and permitting an RF magnetic field to be excited in the probe coil during transmitting periods [0034].

Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to provide a variable impedance unit, coil arrangement for achieving a desired Q-factor and probe response.
One of the ordinary skill in the art would have been motivated to make such a modification for achieving a desired Q-factor and probe response, as taught by Rudakov et al.
6. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Geyer (US 7994789 A1) and in view of Bulkes et al (US 2010/0174348 A1).
Regarding dependent claim 7, Geyer (US 7994789 A1) teaches the winding of claim 1.
Geyer fails to teach, wherein the resistive component is provided by a coat of conductive resistive damping material.  
Bulkes et al US 2010/0174348 A1 teaches, [0101] A first implementation may include: a) a single or multifilar (e.g., 1, 2, 3, 4, . . . n conductors) helix, with individually insulated conductors having a specific pitch (turns per unit length) to form a parallel resonant circuit with the inherent 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to provide a damping layer made of coated conductor, coil arrangement for achieving a desired Q-factor and probe response.
One of the ordinary skill in the art would have been motivated to make such a modification for achieving a desired Q-factor and probe response, as taught by Rudakov et al.
7. Claims 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Geyer (US 7994789 A1) and in view of Payne (US 4507612).
Regarding dependent claim 14, Geyer (US 7994789 A1) teaches the winding of claim 9.

    PNG
    media_image3.png
    36
    263
    media_image3.png
    Greyscale
Geyer further teaches, wherein such that aggregate transmit winding and an aggregate receive winding consisting of all the receive windings, are approximately nulled when the coil is placed away from any material other than air (it is common knowledge that the detected signal is zero when there is no metal detected).

Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to provide a coil arrangement such that the magnetic coupling can be adjusted to be zero as taught by Payne. 
One of the ordinary skill in the art would have been motivated to make such a modification for achieving an accurate determination of the metal detection signal.

Regarding dependent claim 15, Geyer (US 7994789 A1) teaches the antenna of metal detector comprising the winding of claim 1.
Geyer further teaches transmit and receive windings but fails to teach an electrostatic screen.
Payne (US 4507612) teaches, a metal detector including a target identifying system formed in accordance with the invention. The illustrated metal detector comprises: a signal production subsystem 21; a signal processor 23; and, a display 25. The signal production subsystem 21, as hereinafter described in more detail, includes a detector head that houses transmit, receive, feedback and null coils of a T/R or induction balance type metal detector. The transmit coil is driven by an oscillator (which also forms part of the signal production subsystem) 
    PNG
    media_image4.png
    1270
    802
    media_image4.png
    Greyscale
and the coils are designed and positioned such that the output of the receive coil is a null in the absence of a metal object positioned so as to disrupt the field produced by the transmit coil in a manner that is detectable by the receive coil. (In this instance the term metal object includes mineralized ground as well as a metal target since mineralized ground will create a detectable disruption in the magnetic field produced by the transmit coil regardless of whether or not a metal target is buried in the mineralized ground.)
Payne teaches, a metal detector (detector head, element 31, transmitter 46, a receiver 48, a V.sub.X demodulator 39; a V.sub.R demodulator 41; a V.sub.GB amplifier 43; and, a V.sub.GB filter 45, (electrostatic shield is covering the coils in figure 5. One end of the receive coil 48 is connected to the input of the phase shifter preamplifier 37. The other end of the receive coil 48 is connected to ground and to an electrostatic shield that is positioned to protect the coils from unwanted interference; also teaches adjusting the phase shift circuit 131 to create a fixed amount of phase shift (or delete the phase shift circuit) and use the feedback signal to control the amount of phase shift produced by the phase shift preamplifier 37; line 63, column 9-line 16, column 10).
Payne fails to explicitly teach first and second shield.
Geyer and Payne disclose the claimed invention except for the second shield. Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
One of the ordinary skill in the art would have been motivated to make such a modification to protect the coils from unwanted interference.

Regarding dependent claim 19, Geyer (US 7994789 A1) teaches the winding of claim 1.
Geyer further teaches, wherein the winding is a winding of a receive coil of the metal detector nulled to a transmit coil of the metal detector (it is common knowledge that the detected signal is zero when there is no metal detected): and wherein the resistive component (element 25) is configured to damp high order resonances not nulled between the receive coil and the transmit coil (element 31, figure 4). 
Payne (US 4507612) teaches, The transmit, feedback, receive and loop null coils, and CA and CB are sized, positioned and adjusted, as appropriate, such that the magnetic coupling between the transmit and receive coils is essentially zero in the absence of a magnetic object disrupting the magnetic field produced by the transmit coil when it is driven by the oscillating output of the oscillator and loop driver 33. This null situation occurs in air and non-mineralized ground that does not contain a metallic target.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to provide a coil arrangement such that the magnetic coupling can be adjusted to be zero as taught by Payne. 
.
8. Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Geyer (US 7994789 A1) and in view of Garrett (US 3662255).
Regarding dependent claims 16 and 17, Geyer (US 7994789 A1) and Payne (US 4507612) teach the antenna of claim 15.
Geyer (US 7994789 A1) and Payne (US 4507612) fails to teach that the first conductor is an external screen of a coaxial cable and an inner core cable of the coaxial cable is connected to the receive winding.
Garrett (US 3662255) teaches an arrangement where an inductor coil formed of a coaxial cable whose inner conductor is connected in the frequency determining circuit of an oscillator and whose outer coaxial conductor is grounded to form a partial Faraday shield between the inner conductor and a Faraday shield mounted exteriorly of the coil. The outer inductor assembly 32 includes a coil 40 formed of several turns of a coaxial cable 43. In the present instance, the coil 40 is shown as having only two turns 41 and 42 for clarity of illustration. It will be apparent to those skilled in the art that such coil 40 may be formed of as many turns as desired or as is required for a particular application (lines 5-14, column 3). The coaxial cable includes a central or inner solid conductor 45, a cylindrical sheath conductor 46 coaxial with the conductor 45 formed of a woven conductive material, such as copper strands, and separated from and held in coaxial relation relative to the central conductor 45 by a cylindrical insulation 47. The cable 43 also includes an outer cylindrical coating or layer of insulation 48 (lines 15-21, column 3). For reasons to be explained below, the cable 43 prior to its winding into the coil 40 has a small central section 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to provide a coil arrangement such that an inductor coil formed of a coaxial cable whose inner conductor is connected in the frequency determining circuit of an oscillator and whose outer coaxial conductor is grounded to form a partial Faraday shield between the inner conductor and a Faraday shield mounted exteriorly of the coil, as taught by Garret.
One of the ordinary skill in the art would have been motivated to make such a modification for achieving an accurate determination of the metal detection signal.
Related prior art not cited in the office action
9. Goodman (US 2020/0161046 A1) teaches, The power-handling capability and reliability of a transformer or a double-wound alternating current motor or generator is improved by a connected switching network which changes the effective numbers of turns and effective wire size of the windings (primary & secondary for a transformer or stator and rotor for a motor or generator) synchronously during each quarter-cycle of the applied or generated voltage. The power-handling and regulation of a conventional transformer is improved utilizing a conventional transformer core in combination with the disclosed dynamic controller utilized for modifying the utilized primary and secondary windings during operation. Disclosed is a system for dynamically controlling sub-winding configurations that present many external connection points which are 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858